DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 11/13/2020 is acknowledged. Claim 2 has been added. Claims 1-2 are pending and currently under examination. 
Claim Interpretation
	The term “cartilage plate” in claims 1-2 does not appear to have an accepted meaning in the art and Applicant’s disclosure does not provide a clear definition of the term. For examination purposes, “cartilage plate” has been interpreted as cartilage.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the damaged part I" in lines 3 and 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the damaged part I” has been interpreted as a damaged part I. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a plurality of barbs… inserted into the cartilage plate and a subcutaneous layer to fix the suture body to the cartilage plate and the subcutaneous layer”, which requires the cartilage plate and subcutaneous layer to be a part of the claimed structure. The cartilage plate and subcutaneous layer are naturally occurring parts of the body. The Office recommends amending the claim limitation to be functional, for example “a plurality of barbs… configured to be inserted into the cartilage plate and a subcutaneous layer to fix the suture body to the cartilage plate and the subcutaneous layer”, and will be interpreted as such for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Foumenteze et al. (WO 2019068928).
Note that all citations of Foumenteze refer to the attached English translation.
Regarding claim 1, Foumenteze discloses a bidirectional barbed suture (1, see Fig. 2B and 4) comprising: a suture body having a predetermined length, formed in a cylindrical shape, and having a needle formed at one end or at each of both ends (the suture 1 may have a needle at one or both ends, see translation paragraph [0090-0091]); and a plurality of barbs (1111,1121) formed on an outer surface of the suture body along a longitudinal direction of the suture body (suture 1 comprises a sheath 15 and the barbs 1111, 1121 are formed in the sheath and arranged longitudinally along the suture, see 
Foumenteze is silent about inserting the suture in cartilage. However, the language “to be inserted into a cartilage plate” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Foumenteze meets the structural limitations of the claim, and is capable of being inserted into cartilage since it is a surgical suture and would therefore be appropriately sized for insertion in various parts of the body, including a cartilage plate (which has been construed as cartilage).
 Foumenteze does not explicitly disclose a first length from a front end to a rear end of the suture body is about 300 to 950 mm. However, it would have been obvious to one having ordinary skill 
Foumenteze does not expressly disclose the length of the needle being between 200 and 400 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the needles of Foumenteze to have a length of about 200 to 400mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the suture of Foumenteze would not operate differently with the claimed needle length (i.e., the suture would still be capable of suturing tissue). Further, Applicant has not disclosed that the length of the needle being between 200 and 400 mm solves any stated problem, is for any particular purpose, or produces any new and unexpected result. Applicant simply states that the needles have a length of about “about 200 to 400 mm” (Specification paragraph [27]).

    PNG
    media_image1.png
    360
    443
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foumenteze as applied to claim 1 above, in view of Johnson (US 20200345344).
Regarding claim 1, Foumenteze discloses the bidirectional barbed suture according to claim 1. Foumenteze fails to disclose a treatment method comprising: inserting the suture body into the cartilage plate having a damaged part I through any one of the needles formed at both ends of the suture body; exposing the needles to an outside of a human body while keeping the central portion supported in the cartilage plate after the needles pass through the cartilage plate using an endoscope; and pulling a pair of portions of the suture body exposed to the outside of the human body and thereby suturing the damaged part I. It is noted that the arrangement of the barbs of Foumenteze allow for the suture to pass through tissue in one direction while opposing movement in the opposite direction, thus a knot would not be required to secure stitches made with the suture.
Johnson, in the same field of art, discloses a treatment method (a method of repairing damaged tissue, see Abstract and Fig. 10-16) using a barbed suture (suture 64 may be barbed, see paragraph [0058]), the method comprising: inserting the suture body into the cartilage plate (which has been construed as cartilage) having a damaged part I through any one of the needles formed at both ends of the suture body (Fig. 13 shows a needle 68 of suture 64 being inserted into meniscus 78, which is 
The substitution of one known element (suture as shown in Johnson) for another (bidirectional barbed suture as shown in Foumenteze) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the suture in Johnson would have yielded predictable results, namely, suturing tissue and allowing the suture to pass through tissue in one direction while opposing movement in the opposite direction, thus negating the need for a knot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Leung et al. (US 20090018577) discloses a bidirectional barbed suture having needles attached to both ends (see Fig. 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771